Order entered January 8, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00347-CR

                           DANIEL ANDRE THOMAS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F19-00118-L

                                           ORDER
        Before the Court is the State’s January 6, 2020 motion for extension of time to file its

brief. We GRANT the motion and ORDER the brief received that same date filed as of the date

of this order.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE